1    KAREN L. LANDAU, ESQ., C.S.B. 128728
     Attorney at Law
2    2626 Harrison St.
3    Oakland, California 94612
     (510) 839-9230 (telephone)
4
     Email: karenlandau@karenlandau.com
5
     Attorney for Defendant Nelli Kesoyan
6
7
8
                        UNITED STATES DISTRICT COURT
9
                       EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,       )
11                                   )          ORDER
          Plaintiff,                 )
12                                   )
                                     )          15-CR-236-JAM
13        vs.                        )
                                     )
14   NELLI KESOYAN,                  )
                                     )
15        Defendant.                 )
16
          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT Karen L.
17
     Landau is appointed under the Criminal Justice Act to represent
18
19   defendant Nelli Kesoyan in connection with the preparation and

20   presentation of a motion for reduction in sentence pursuant to
21   the First Step Act and 18 U.S.C. § 3582.
22
23
                                   /s/ John A. Mendez________________
24                                 JOHN A. MENDEZ
                                   United States District Court Judge
25
26
27
28


                                    -1-
